Citation Nr: 0000682	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the RO's initial assignment of a 10 percent 
evaluation for post-traumatic stress disorder (PTSD) was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to June 
1954.  A period of active duty from November 1946 to March 
1947 has also been reported, but has not been fully verified.  
In view of the issue currently before the Board for 
consideration, no further clarification is deemed necessary 
at this time.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection and 
assigned a 10 percent evaluation for PTSD, effective from 
August 29, 1996, the date his claim for service connection 
was received.

During a hearing held before the undersigned Board Member in 
October 1999, the veteran's representative raised a claim of 
entitlement to service connection for alcoholism secondary to 
PTSD.  He indicated that the purpose of this claim was to 
establish future death benefit eligibility for the veteran's 
wife.  (Transcript, page 7). Inasmuch as a grant of service 
connection for alcoholism would not affect the evaluation 
assigned the veteran's PTSD, the raised issue is not 
inextricably intertwined with the issue now on appeal.  The 
veteran and his representative also noted that he had 
multiple disabilities which they recognized were not service 
connected and he had not worked since 1986.  While it was 
specifically indicated that they were not pursuing a claim 
for a total disability rating for individual unemployability, 
this testimony raises an inference of a claim for pension 
benefits. These matters are referred to the RO for 
clarification and action as appropriate.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim.

2.  The veteran's PTSD symptoms, which include slight 
anxiety, and a reported distrust of others, referential 
thinking, sleeping difficulties, nightmares, flashbacks and a 
tendency to worry about minor things, cause mild social and 
industrial impairment.

3.  The evidence does not establish that the veteran's PTSD 
symptoms cause definite (distinct, unambiguous and moderately 
large in degree) impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, or occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks.


CONCLUSION OF LAW

The veteran does not meet the schedular criteria for an 
evaluation in excess of 10 percent for PTSD; therefore, the 
RO properly assigned him an initial 10 percent evaluation for 
this disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125-4.132, Diagnostic Code 
(DC) 9411 (1995); 38 C.F.R. 
§§ 4.125-4.130, DC 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the evaluation 
assigned the veteran's PTSD should be increased to 70 percent 
to reflect more accurately the severity of the veteran's PTSD 
symptomatology.  The preliminary question before the Board is 
whether the veteran has submitted a well-grounded claim, and 
if so, whether VA has properly assisted him in the 
development of his claim.  Based on the veteran's 
dissatisfaction with his initial 10 percent evaluation for 
PTSD, the Board finds that the veteran has presented a claim 
that is well grounded.  See generally Fenderson v. West, 12 
Vet.App. 119 (1999).  The Board also is satisfied that the VA 
has obtained and fully developed all evidence necessary for 
the equitable disposition of the veteran's claim.  Therefore, 
no further assistance to the veteran is required under 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an award of service connection for a disability 
has been granted and the assignment of an initial evaluation 
for that disability is disputed, separate evaluations can be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson, 12 Vet.App. at 126.

In April 1997, after awarding the veteran service connection 
for PTSD, the RO assigned the veteran a 10 percent evaluation 
for his disability under 38 C.F.R. 
§ 4.132, DC 9411 (1995).  That rating was effective August 
29, 1996, the date his claim was received.  Prior to November 
7, 1996, DC 9411 provided that a 10 percent evaluation was 
warranted for impairment less than criteria for a 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation required definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, VA's General 
Counsel concluded that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree," 
and that that term represented a degree of social and 
industrial inadaptability that was "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

During the pendency of the veteran's claim, the criteria for 
rating PTSD were revised.  Effective November 7, 1996, PTSD 
is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  The revised 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  

In this case, the Board believes that, since the veteran 
filed his claim in August 1996, his PTSD disability picture 
has most closely approximated the 10 percent evaluation that 
was initially assigned under 38 C.F.R. § 4.132, DC 9411 
(1995).  A higher evaluation is thus not warranted under 
either the former or revised criteria.  

The evidentiary record clearly indicates that the veteran 
currently displays symptoms of his PTSD.  The veteran was 
first diagnosed with PTSD during a VA examination in October 
1996.  On this day, the veteran reported that he had 
difficulty sleeping, experienced flashbacks of the war, had 
terrible nightmares, occasionally woke up in a cold sweat, 
had not been the same since the war and was an alcoholic.  He 
also reported that cold weather and snow triggered intrusive 
thoughts, nightmares and flashbacks, and that he had an 
exaggerated startle response and an explosive temper, and was 
hypervigilant (paces his house, continuously checks his doors 
and windows, and investigates noises).  He alleged that he 
did not like to be around people, liked to isolate himself 
from others, and felt relaxed when he was alone.  At the time 
of the examination, he had been married to the same woman for 
42 years, had three children, and had worked in a variety of 
jobs including with the railroad from 1961 to 1986, when he 
retired following a heart attack.  

The VA examiner noted that the veteran appeared depressed and 
had a dysphoric mood, and blunted affect, but fair insight 
and judgment.  He also noted that the veteran admitted to 
past, but not present, suicidal and homicidal ideation and a 
lack of impulse control, was neat, well groomed, candid and 
polite, answered readily all questions, had alert eye 
contact, normal and relevant speech, an intact memory and 
intellectual function within the average range, and was well 
oriented to person, place and time.  The examiner diagnosed 
the veteran with PTSD.

In January 1998, the veteran reported to another VA examiner 
the same subjective findings noted above in addition to 
anxiety and depression.  As well, he reported that he spends 
time around his house, maintains the yard, goes to town once 
weekly for the purpose of meeting railroaders and to church 
every Sunday, manages his daily activities and helps his wife 
with manual household chores.  The examiner noted that the 
veteran was slightly anxious with a full affect, alert and 
oriented times four, neatly groomed, behaved cooperatively, 
and had fluent and coherent speech and goal-directed 
thoughts.  He also noted that the veteran denied suicidal and 
homicidal ideation and had no clear-cut delusions, but 
reported peculiar perceptions when seeing black flashes in 
front of his eyes.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 53, but attributed this score 
not only to the veteran's PTSD, but to alcohol dependence, in 
partial short-term remission.

From 1996 to 1998, the veteran participated in a substance 
abuse treatment program.  Clinical records of this treatment 
reflect that during these visits the veteran reported 
isolation, depression, anxiety and poor sleeping habits.  
However, a therapist consistently noted that the veteran 
participated in group discussion, was alert and oriented 
times four, had normal mood and affect, clear communications 
and goal-directed thoughts, and denied suicidal and homicidal 
ideation.  On one occasion in October 1996, a therapist noted 
that the veteran had some signs of depression, but he 
attributed the depression to the veteran's chronic hip pain.  
The same month, the veteran reported that although he did not 
"go out around people much", "it doesn't really matter" 
whether he sits in a restaurant.  In February 1998, he 
reported that he was doing much better, and in August 1998, 
he reported that he was doing "okay."

At the Board hearing in October 1999 the veteran presented in 
an excellent manner.  He spoke clearly, rationally and 
without emotion or distress.  He testified that he was able 
to sleep, although it required medication or alcohol 
consumption.  He went to church weekly, regularly attended 
football games when his grandsons participated, and also 
participated in a variety of activities with his wife and/or 
friends.  In essence, his testimony conveyed the impression 
that he was able to engage in a normal, essentially full, 
range of activities for one of his age and physical health.  

The above findings clearly establish that the veteran 
experiences some level of social and industrial impairment 
due to his PTSD.  The veteran has submitted statements from 
friends and a neighbor indicating that his PTSD greatly 
impairs him socially.  However, the medical evidence noted 
above confirms no such level of impairment, either socially 
or industrially.  In 1996, the veteran was shown to have 
depression, a dysphoric mood, blunted affect and fair insight 
and judgment.  However, since that time, only one PTSD-
related symptom has been objectively confirmed by a 
physician: slight anxiety.  Subjective manifestations include 
a distrust of others, referential thinking, sleeping 
difficulties, flashbacks, nightmares, and a tendency to worry 
about minor things.  Collectively, these symptoms cause no 
more than mild social and industrial impairment.  The veteran 
has admitted that he stopped working in 1986 because he 
retired, manages his daily activities and helps his wife with 
household chores.  Moreover, according to Benny A. Ford, one 
of the veteran's friends who submitted a statement on the 
veteran's behalf, the veteran now works with his church and 
his community.  In addition, the veteran appears to engage 
regularly in social interaction.  He has been married to the 
same woman for 42 years, meets fellow railroaders and goes to 
church weekly, and actively participates in substance abuse 
treatment programs. 

To the extent the GAF score assigned by the VA examiner in 
January 1998 reflects that the veteran is more impaired 
occupationally and/or socially than his currently assigned 10 
percent evaluation reflects, such impairment has been shown 
to be due, in part, to alcohol dependence.  The evidence does 
not establish that the veteran's PTSD, alone, causes definite 
(distinct, unambiguous and moderately large in degree) 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment, or occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.  The veteran thus does not meet the former or revised 
criteria for an evaluation in excess of 10 percent for PTSD.  

In light of the above, the Board finds that the veteran's 
claim must be denied on the basis that the RO properly 
assigned the veteran an initial 10 percent evaluation for 
PTSD.  In reaching its decision, the Board considered the 
complete history of the veteran's PTSD as well as his current 
clinical manifestations and the effect they have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  
The Board also considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  However, based on 
the fact that the veteran has not claimed that his PTSD 
renders him unemployable and a June 1990 private medical 
record shows that he has multiple nonservice-connected 
disabilities that preclude him from working, the Board finds 
that a referral is inappropriate.  There is no evidence 
disclosing that the veteran's PTSD, alone, causes marked 
interference with employment or necessitates frequent periods 
of hospitalization as is required for a referral under 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

The RO's initial assignment of a 10 percent evaluation for 
PTSD having been proper, the appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

